Case 1:20-cv-21601-KMW Document 60 Entered on FLSD Docket 07/13/2020 Page 1 of 1


   From:           Archy
   To:             FLSDdb_efile Williams
   Subject:        Request for time to obtain effective assistance of counsel
   Date:           Monday, July 13, 2020 10:27:31 AM




              Effective Assistance of Counsel needed for Defense

                                                                                7-13-2020
   Judge Williams,
   As you know my sons. Jonathan and Jordan were arrested last Wednesday and
   haven’t had sufficient time to obtain counsel plus there was a weekend where
   we couldn’t get in touch with counsel. Today we are working on it. We are
   asking you to grant us 10 days to obtain counsel. Whatever counsel we obtain
   will take a few days for the counsel to prepare our defense. This is our 6th
   Amendment God-given right.
   We spoke to lawyer in Tampa Friday and he is helping us to find a criminal
   defense today because he is a criminal lawyer. The lawyer name’s how helping
   contact him is Doug Manson. Trying to talk to Peter George at this moment by
   phone and email.
   This is the only way we can get in touch with you. Jonathan and Jordan don’t
   have the ability to contact counsel while in jail.
   Please grant our petition and let us know if you received this email.
   Joseph and I can be available today at the video conference call at 2 PM today.
   Sincerely,
   Bishop Mark S. Grenon
   Bishop Joseph T. Grenon
   -->
